DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 10 March 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 10 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1–3, 8–12, and 15–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2015/0089798 A1, hereinafter Tamura) in view of Ryu et al. (US 2015/0372353 A1, hereinafter Ryu) and Masashi (JP 2014-026833 A).
Regarding claims 1, 2, 9–12, Tamura discloses a method of manufacturing a secondary battery (1), the method comprising:
providing a secondary battery precursor (1) having an electrode assembly (4) and an electrolyte accommodated in an outer package (5, [0014]),
the electrode assembly (4) including a positive electrode (41), a negative electrode (42), and a separator (43) disposed between the positive electrode (41) and the negative electrode (42, [0015]);
erecting the secondary battery precursor (1) so as to have an opening (6) of the outer package (5) arranged uppermost in a vertical direction in an erected state (FIG. 2, [0034]); and
initially charging the secondary battery precursor (1) such that gas generated in the secondary battery precursor (1) is released from the opening (6) of the outer package (5, [0038]);
forming an initial electrode assembly (4) having an initial rectangular shape (FIG. 2, [0015]); and
wherein the outer package (5) has a rectangular shape in a plan view thereof (FIG. 2, [0014]), and 
the opening of the outer package (5) is one opening (6, [0034]), and
the initial charging is performed so that the gas is released from the one opening (6, [0034]);
sealing the one opening (6) after the initial charging (FIG. 2, [0038]),
Tamura does not explicitly disclose:
an electrode assembly with a cutout portion in a plan view thereof;
wherein the secondary battery precursor is erected such that the cutout portion of the electrode assembly is higher than another portion of the electrode assembly in the erected state;
cutting out a portion of the initial rectangular shape of the initial electrode assembly to form the electrode assembly having the cutout portion;
the outer package has a same dimension as a dimension of the initial rectangular shape of the initial electrode assembly before forming the cutout portion,
wherein the outer package includes a cutout corresponding part that corresponds to the cutout portion of the electrode assembly,
the cutout corresponding part having two films that are separable from each other with or without the electrolyte interposed between the two films;
sealing a boundary between the cutout corresponding part of the outer package and the electrode assembly, and
removing the cutout corresponding part.

Modified Tamura does not explicitly disclose:
initially charging the secondary battery precursor at the same time the outer package has the opening arranged in the vertical direction in the erected state such 
Masashi discloses a method of manufacturing a secondary battery (20), the method comprising initially charging a secondary battery precursor (20d) at the same time an outer package (25) has an opening (23a) arranged in the vertical direction in an erected state such that gas generated in the second battery precursor is released from the opening (23a) of the outer package (5, [0072]) to more effectively suppress the deterioration of the battery (20, [0073]). Tamura and Masashi are analogous art because they are directed to secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the secondary battery of modified Tamura with the initial charging step of Masashi in order to more effectively suppress the deterioration of the battery.
Regarding claim 3, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the secondary battery precursor (1) is erected such that the opening (6) is located over an entire length of a side of the outer package (5) perpendicular to the vertical direction (FIG. 2, [0034]).
Regarding claim 8, modified Tamura discloses all claim limitations set forth above and further discloses a method, further comprising:
sealing the opening (6) after the initial charging (FIG. 2, [0038]).
Regarding claim 15, Tamura discloses all claim limitations set forth above and further discloses a method, further comprising:
accommodating the electrode assembly (4) in the outer package (5, [0033]), and
sealing an outer edge region of the outer package (5) except for the opening (6, [0038]); and
injecting the electrolyte through the opening (6) into the outer package (5) containing the electrode assembly (4, [0033]).
Regarding claim 16, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the electrolyte is a liquid (see nonaqueous electrolyte solution, [0028]).
Regarding claim 17, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the outer package is a flexible pouch (see laminate film, [0014]).
Regarding claim 18, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the electrode assembly (4) has a flat laminated structure in which a plurality of electrode units including the positive electrode (41), the negative electrode (42), and the separator (43) are laminated together in a flat shape (FIG. 1, [0015]).
Regarding claim 19, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the positive electrode (41) and the negative electrode (42) each have a layer (41b, 42b) capable of occluding and releasing lithium ions ([0017], [0023]).
Regarding claim 20
wherein the secondary battery (1) is configured as a secondary battery for a mobile device (FIG. 1, [0015]).

Claim(s) 4–7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2015/0089798 A1) in view of Ryu (US 2015/0372353 A1) and Masashi (JP 2014-026833 A) as applied to claim(s) 1 above, and further in view of Lee et al. (KR 10-1748362 A1, hereinafter Lee).
Regarding claims 4–7, modified Tamura discloses all claim limitations set forth above and further discloses a method:
wherein the outer package (5) has a shape corresponding to a shape of the electrode assembly (4) in a plan view thereof (FIG. 2, [0015]),
the initial charging is performed while the gas is released from the opening (6, [0038]); and
sealing the opening (6) after the initial charging (FIG. 2, [0038]).
Tamura does not explicitly disclose:
the opening is a plurality of openings, and
wherein the secondary battery precursor includes two or more constituent parts having different heights in erected state, and
an opening of each of the plurality of openings is positioned so as to correspond to each of the two or more constituent parts.
Lee discloses a secondary battery having a plurality of openings (47, 57) to release gas generated during an initial charging, and wherein a secondary battery precursor (10) includes two or more constituent parts having different heights in erected state (FIG. 7, [0049]), and an .

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 2015/0089798 A1) in view of Ryu (US 2015/0372353 A1) and Masashi (JP 2014-026833 A) as applied to claim(s) 1 above, and further in view of Kiyomoto et al. (JP 2017-084508 A, hereinafter Kiyomoto).
Regarding claims 13 and 14, modified Tamura discloses all claim limitations set forth above, but does not explicitly disclose a method:
disposing one or more of the secondary battery precursors in a sealed cassette and performing the initial charging;
reducing a pressure inside the sealed cassette.
Kiyomoto discloses a method of manufacturing a secondary battery (10, [0063]) comprising disposing one or more secondary battery precursors (10) in a sealed cassette (141, [0087]) and performing an initial charging (see S8, [0093]); and reducing a pressure inside the sealed cassette (141, [0087]) to improve the performance characteristics of the secondary battery (see performance characteristics, [0114]). Tamura and Kiyomoto are analogous art because they are directed to secondary batteries. Therefore, it would have been obvious to one of ordinary .

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive.
Applicants argue Tamura teaches that the covering 5 is sealed during initial charging and then further cut to release the generated gas and then resealed (P9/¶3). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Tamura discloses the covering by be unsealed during initial charging (see without sealing, [0038]). Tamura also discloses an opening may be created in a temporarily sealed covering before initial charging (see creating an opening, [0038]). Tamura further discloses the covering is sealed following the electrical charging and discharging of gas (see heat-sealing, [0038]). Therefore, Tamura teaches the covering is unsealed or opened during initial charging and then sealed.
Applicants argue there is no indication that Tamura discloses or suggests "initially charging the secondary battery precursor at the same time the outer package has the opening arranged uppermost in the vertical direction in the erected state such that gas generated in the secondary battery precursor is released from the opening of the outer package" (P10/¶1). Tamura discloses the covering by be unsealed during initial charging (see without sealing, [0038]). Tamura also discloses an opening may be created in a temporarily sealed covering before initial charging (see creating an opening, [0038]). Tamura also discloses a cut portion is located on an 
Applicants argue neither Ryu, Lee, nor Kiyomoto remedy the deficiencies of Tamura (P10/¶2). Note that while Ryu, Lee, and Kiyomoto do not disclose all the features of the present claimed invention, Ryu, Lee, and Kiyomoto are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concept and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725